DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claims 1 – 2, 13 – 14 and 19 – 20 beyond formalities and 112 Rejections.
The pending claims are 1 – 4, 13 – 15, and 19 – 20 [Page 10 lines 1 – 4].

Applicant comments on Examiner’s indication of Allowable Subject Matter [Page 10 lines 5 – 11].
Applicant amended the Drawings and Specification to address some of the Examiner’s Objections to the Drawings [Page 10 lines 12 – 17].
Applicant does not comment on the Examiner’s Functional Analysis.  In the interest of brevity, the Examiner removes the Functional Analysis section as there appears to be agreement to claims do NOT invoke Functional Analysis under 112(f).
Applicant amended the claims to address Examiner’s 112 Rejections [Page 10 line 18 – Page 11 line 11].  The Examiner reconsiders the 112 Rejections in view of the amended claims.

Applicant's arguments filed June 21st, 2022 have been fully considered but they are not persuasive.
First, the Applicant recites the references cited against the claims [Page 11 lines 12 – 19] and comments regarding their arguments presented [Page 11 lines 20 – 24].
Second, the Applicant recites features of amended claim 13 allegedly not taught by Starr and Durand [Page 11 line 25 – Page 12 line 2].  While the Applicant claims the feature is also in claim 1, the claim is authored different and does not recite a “third instance”, however, the arguments to the new feature in claim 13 (message from the second aircraft) apply to claim 1 which recite such feature.
Third, the Applicant provides their summary of Durand [Page 12 lines 3 – 9] and Starr [Page 12 lines 10 – 18] then broadly alleging the references are not combinable [Page 12 lines 14 – 18].  The Examiner observes in Starr Paragraph 36 an aircraft receiving messages from another aircraft is rendered obvious and Starr contemplates situations of an obstacle / aircraft behind the ownship / current aircraft (see Figure 1 at least reference character 16 as well as Paragraphs 25 – 28).  Additionally Durand renders obvious the use of multiple sensors (Starr in Figure 1 in reference character 14 does as well in which 4 sensors / cameras are used) and Durand in Paragraphs 32 – 34 teach / render obvious the use of sensors / information once the other aircraft leaves the field of view of a camera.  Further, Durand in Paragraphs 19 – 21 renders obvious receiving transmitted information / antenna usage to receive information thus is combinable with Starr’s teachings (Starr Paragraph 36 at least) rendering obvious the conditions claimed.  Further each set-up of Durand (Figure 1) and Starr (Figure 1) use more than two sensors / cameras thus even if the other aircraft is in the field of view of a sensor / camera the other aircraft is not in the field of view of at least two other sensors (or may be behind the ownship / current aircraft) thus receiving messages from the other aircraft as taught by Starr is within the broadest reasonable interpretation of the claim.
Fourth, the Applicant contends Starr and Durand do not disclose the confidence factor / amended features of claim 19 [Page 12 line 19 – Page 21 line 2].  While the recitation of the confidence factor in claim 19 is a change in scope (the listing of the data sources is new – and in claim 2), the Examiner notes that Connor was additionally cited to teach the “confidence factor” as an alternative to the probability assessment done by Durand Figure 4 as well as Paragraphs 22 – 26 and 29 – 32 were previously cited as rendering obvious a probability estimate of the information from the data source with regarding to collision avoidance.  Connor in Paragraphs 57, 84, and 88 – 89 taught weighting source inputs and fusion between multiple sources to score / assign a confidence value to the combined data in computing the track (position or velocity) or the other aircraft.  Further, the threshold (Durand Paragraphs 29 – 33 (e.g. minimizing false alarms is an obvious variant of the threshold set based on confidence scores / probabilities) and Conner Paragraph 57, 84 – 86, and 88 – 89) renders being set based on the probability / confidence factor (e.g. distance, speed, false positive considerations) to address time to collision / potential collision risks to the ownship aircraft.
While the Applicant’s points may be understood to which the Examiner respectfully disagrees; the Examiner maintains the Rejection in view of the previously applied references.

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on November 22nd, 2021 is acknowledged.
Claims 5 – 12 and 16 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 22nd, 2021.
The requirement is still deemed proper and is therefore made FINAL.

	The pending claims are 1 – 4, 13 – 15, and 19 – 20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31st, 2020; July 13th, 2021; and November 21st, 2021 were filed before the mailing date of the First Action on the Merits (mailed March 21st, 2022).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “No” and “Yes” [Figure 8].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:
Regarding claim 8, the claim does not depend on an independent claim and is Indefinite as to which claim the dependent claim is supposed to depend.  While the claim is Withdrawn, the Examiner makes the Objection to present the issues in the interest to expedite prosecution.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claims “an aircraft surveillance system” does not perform a function, receive data, or transmits data and is not linked to the functions of the cameras.  Thus, the claim element presents indefinite metes and bounds as no function or data is claimed using the system thus has Indefinite patentable weight regarding the confidence factor determination claimed.
Regarding claim 20, the claim does not cure the deficiencies of claim 19 from which it depends and thus is similarly Rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 – 4 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, the claim recites “an aircraft surveillance system”, but does not use the data from such system or claims to receive messages with such system, thus the use of the system as a data source appears to not further narrow claim 1 regarding the receiving of a surveillance message since no relationship has been established and other information could be received / communicated.
Regarding claim 3 and 4, the claims do not cure the deficiencies of claim 2 from which they depend and thus are similarly Rejected.

Regarding claim 14, see claim 2 for similar reasoning as the apparatus performing the steps of the claimed method thus are similarly Rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Starr, et al. (EP 2892040 A1 referred to as “Starr” throughout) [First cited in the Office Action mailed March 21st, 2022], and further in view of Durand (CA 2833985 A1 referred to as “Durand” throughout) [First cited in the Office Action mailed March 21st, 2022].
Regarding claim 1, Starr teaches an arrangement of cameras on an airplane and imaging with field of view considerations as well as predicting position and potential collisions with runway / taxiing situations.  Durand teaches imaging with field of view considerations and how to handle objects in one field of view to another (e.g. hand-off and predicting across multiple sensors / data sources) to further elaborate on Starr’s field of view considerations.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teaching of Starr and the functions of the arrangement of cameras to use FOV and prediction techniques as taught by Durand to predict location and speed / velocity of obstacles to avoid.  The combination teaches 
a collision awareness system for predicting a collision between an ownship aircraft and a second aircraft during ground operations [Starr Figures 1, 2, and 4 (see at least reference characters 20, 21, and 22) as well as Paragraphs 23 – 24, 34 (collision avoidance with “any type of obstacle (e.g. another aircraft …”), and 35 – 39 (sensing position / velocity data between aircrafts to avoid collisions) – See Durand citations regarding “predict” features / teachings below to supplement / render obvious those of Starr], the collision awareness system comprising:
a first camera mounted on a first portion of the ownship aircraft [Starr Figure 1 (see at least reference characters 12 (aircraft), 14A, 14B, 14C, and 14D (various camera locations)) as well as Paragraphs 28 and 32 – 34 (cameras on aircraft / cameras as the sensing object used)];
a second camera mounted on a second portion of the ownship aircraft [Starr Figure 1 (see at least reference characters 12 (aircraft), 14A, 14B, 14C, and 14D (various camera locations)) as well as Paragraphs 28 and 32 – 34 (cameras on aircraft / cameras as the sensing object used)]; and
processing circuitry [Starr Figure 2 (see at least reference character 24 (processor)) as well as Paragraphs 30 – 31, 35 – 36 and 39 – 40 (processor implementations including hardware / circuitry)] configured to:
determine that the second aircraft is within a field of view of the first camera [See next limitation for citations as the determination has been made];
in response to determining that the second aircraft is within a field of view of the first camera, determine a velocity of the second aircraft and a current position of the second aircraft based on one or more images captured by the first camera [Starr Figure 3 (see at least reference characters 32A and 32B) as well as Paragraphs 29, 46 (speed / velocity of obstacle assessed) and 68 (sensors with FOVs); Durand Figures 1 – 2 (see at least reference characters 104a and 104b or 204a and 204b (wingtip mounted sensors with FOVs similar to Starr)) and 4 – 5 (see at least reference characters 401 and 412) as well as Paragraphs 15 – 17 (FOVs of cameras / sensors), 19 (detection within the FOV of the sensor), 22 – 25 (data fusion with sensors to determine velocities / closing velocity), 27 – 32 (sensor data used for velocity / trajectory computation and moving from one FOV to another (e.g. “handed-off”))];
determine that the second aircraft is within a field of view of the second camera and not within the field of view of the first camera [See next limitation for citations as the determination has been made];
in response to determining that the second aircraft is within the field of view of the second camera and not within the field of view of the first camera, determine the velocity of the second aircraft and the current position of the second aircraft based on one or more images captured by the second camera [Starr Figure 3 (see at least reference characters 32A and 32B) as well as Paragraphs 29 (rendering obvious criteria of sensor selection to track / follow objects – to combine with Durand), 46 (speed / velocity of obstacle assessed) and 65 – 68 (sensors with FOVs and criteria for selection / image capture to combine with Durand); Durand Figures 1 – 2 (see at least reference characters 104a and 104b or 204a and 204b (wingtip mounted sensors with FOVs similar to Starr)) and 4 – 5 (see at least reference characters 401 and 412) as well as Paragraphs 15 – 17 (FOVs of cameras / sensors), 19, 22 – 25 (data fusion with sensors to determine velocities / closing velocity), 27 – 32 (sensor data used for velocity / trajectory computation and moving from one FOV to another (e.g. “handed-off”) rendering obvious the airplane / aircraft / object tracked leaves the FOV of one camera / sensor and is in the FOV of another sensor)];
determine that the second aircraft is not within the field of view of the first camera or the field of view of the second camera [See next limitation for citations as the determination has been made; Additionally Starr Figure 1 (see at least reference characters 14A – 14B illustrating 4 sensors and 16A – 16D where object 16D is behind the aircraft with more than two sensors and could not be in the FOV of a sensor) and Durand Figure 1 (3 sensors and FOVs of the respective sensors where in view of Durand Figure 3 (showing an FOV of an object not in an FOV of at least two other sensors) provides different interpretations meeting the claimed limitation];
in response to determining that the second aircraft is not within the field of view of the first camera or the field of view of the second camera, determine the current position of the second aircraft based on a received surveillance message from the second aircraft [Durand Figure 1 – 3 (see at least reference character 104, 112 and the other sensors (e.g. 110a and 110b) in which FOV 104 is outside 104a and 104b (covering wing tips)) as well as Paragraphs 27 – 36 (handing off between FOVs where 104 is outside FOVs 104a and 104b thus sensor 112 provides the surveillance message and further combinable with Starr Paragraphs 36 – 42 (obtaining velocity or position from external / other sensors than those on the current aircraft (e.g. the use of “data received from other aircraft or ground vehicles” (Starr Paragraphs 36 and 41) which also includes position information) to combine with Durand)); Additionally, the claim does not limit the use of broadcast messages (they may be received in the other cases as the claims are merely “comprising” and thus Starr Paragraphs 36 and 41 render obvious the pending limitation as well];
determine a future position of the second aircraft based on the velocity of the second aircraft and the current position of the second aircraft [Starr Paragraphs 23 and 36 – 41 (velocity / position trajectory determinations predicting if a collision will occur); Durand Figures 1 – 2 (see at least reference characters 104a and 104b or 204a and 204b (wingtip mounted sensors with FOVs similar to Starr)) and 4 – 5 (see at least reference characters 401 and 412) as well as Paragraphs 15 – 16 (FOVs of cameras / sensors), 19, 21 – 25 (data fusion with sensors to determine velocities / closing velocity to update positions / closeness for collision avoidance), 28 – 33 (sensor data used for velocity / trajectory computation in collision determinations)];
determine that a distance between a future position of the ownship aircraft and the future position of the second aircraft is less than a threshold level [Durand Paragraphs 24 – 28 (tracking collision with distance consideration to stop aircrafts / alert for action) and 30 – 33 (threshold distance of obstacle given)]; and
generate an alert in response to determining that the distance is less than the threshold level [Durand Paragraphs 24 – 28 (tracking collision with distance consideration to stop aircrafts / alert for action) and 30 – 33 (threshold distance of obstacle given)].
The motivation to combine Durand with Starr is to combine features in the same / related field of invention of avoiding obstacles for an aircraft / airplane while moving on the ground [Durand Paragraph 2] in order to decrease false alarms / false positive detection of collision situations [Durand Paragraphs 13 – 14 where the Examiner observes at least KSR Motivations (D) or (F) are also applicable].
This is the motivation to combine Starr and Durand which will be used throughout the Rejection.

Regarding claim 13, Starr teaches an arrangement of cameras on an airplane and imaging with field of view considerations as well as predicting position and potential collisions with runway / taxiing situations.  Durand teaches imaging with field of view considerations and how to handle objects in one field of view to another (e.g. hand-off and predicting across multiple sensors / data sources) to further elaborate on Starr’s field of view considerations.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teaching of Starr and the functions of the arrangement of cameras to use FOV and prediction techniques as taught by Durand to predict location and speed / velocity of obstacles to avoid.  The combination teaches 
a collision awareness method for predicting a collision between an ownship aircraft and a second aircraft during ground operations [See claim 1 preamble which is the apparatus performing the step of the claimed method for citations], the collision awareness method comprising:
determining, in a first instance, that the other aircraft is within a field of view of a first camera mounted on a first portion of the ownship aircraft [See claim 1 which is the apparatus performing the step of the claimed method for citations (See the first “in response to determining …” limitation in which the same condition is checked for citations)];
determining, in the first instance and in response to determining that the second aircraft is within the field of view of the first camera, a velocity of the second aircraft and a current position of the second aircraft based on one or more images captured by the first camera [See claim 1 which is the apparatus performing the step of the claimed method for citations (See the first “in response to determining …” limitation in which the same condition is checked for citations)];
determining, in a second instance, that the other aircraft is within a field of view of a second camera mounted on a second portion of the ownship aircraft and not within the field of view of the first camera [See claim 1 which is the apparatus performing the step of the claimed method for citations (See the second “in response to determining …” limitation in which the same condition is checked for citations)];
determining, in the second instance and in response to determining that the second aircraft is within the field of view of the second camera and not within the field of view of the first camera, the velocity of the second aircraft and the current position of the second aircraft based on one or more images captured by the second camera [See claim 1 which is the apparatus performing the step of the claimed method for citations (See the second “in response to determining …” limitation in which the same condition is checked for citations)];
determining, in a third instance, that the second aircraft is not within the field of view of the first camera or the field of view of the second camera [See claim 1 which is the apparatus performing the step of the claimed method for citations (See the third “determine that the second aircraft …” limitation and the subsequent third “in response to determining …” limitation in which the same condition(s) is checked for citations)];
determining, in the third instance and in response to determining that the second aircraft is not within the field of view of the first camera or the field of view of the second camera, the current position of the second aircraft based on a received surveillance message from the second aircraft [See claim 1 which is the apparatus performing the step of the claimed method for citations (See the third “determine that the second aircraft …” limitation and the subsequent third “in response to determining …” limitation in which the same condition is checked for citations)];
determining a future position of the second aircraft based on the velocity of the second aircraft and the current position of the second aircraft [See claim 1 which is the apparatus performing the step of the claimed method for citations];
determining that a distance between a future position of the ownship aircraft and the future position of the second aircraft is less than a threshold level [See claim 1 which is the apparatus performing the step of the claimed method for citations]; and
generating an alert in response to determining that the distance is less than the threshold level [See claim 1 which is the apparatus performing the step of the claimed method for citations].
Please see claim 1 for the motivation to combine Starr and Durand.

Claims 2, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Starr, Durand as applied to claim 1 above, and further in view of Connor, et al. (US PG PUB 2016/0264255 A1 referred to as “Connor” throughout).
Regarding claim 2, Starr teaches an arrangement of cameras on an airplane and imaging with field of view considerations as well as predicting position and potential collisions with runway / taxiing situations.  Durand teaches imaging with field of view considerations and how to handle objects in one field of view to another (e.g. hand-off and predicting across multiple sensors / data sources) to further elaborate on Starr’s field of view considerations.  Connor combines with Durand to provide extra bias considerations to modify the data fusion algorithm taught by Durand and probability assessments and predictions taught by Starr.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teaching of Starr and the functions of the arrangement of cameras to use FOV and prediction techniques as taught by Durand to predict location and speed / velocity of obstacles to avoid and with bias / weighting (confidence) considerations of the data to fuse / combine to predict the velocity / location of the approaching aircraft as taught by Connor.  The combination teaches 
wherein the processing circuitry [See claim 1 for citations] is configured to:
determine the current position of the second aircraft based on a data source [See claim 1 usage of “camera” or “surveillance message” features above for citations of Starr and Durand while additionally Durand Paragraphs 22 – 25 (obstacle / second aircraft position input to a data fusion system) and 27 – 31 (predicting the trajectory and using position information from other sensors)], the data source comprising one or more of the first camera, the second camera, or an aircraft surveillance system [See claim 1 for citations regarding the “first camera” and “second camera”; Starr Paragraphs 35 – 38 and 41 – 42 (surveillance system on the ownship aircraft)];
determine a confidence factor based on the data source [Durand Figure 4 as well as Paragraphs 22 – 26 (probabilities are assigned to the trajectories generated from data sources / sensors used) and 29 – 32 (probability assignment to trajectories generated form a sensor / source renders obvious the “confidence factor” claimed);  Connor Paragraphs 57 (user defined weight indicating confidence of the source), 84 and 88 – 89 (bias to weigh / fuse the data together renders obvious a “confidence” in the data from the source to use in combining sensor data to arrive at the claimed position and velocity additionally the correlation is also a confidence factor as would be readily understood by one of ordinary skill in the art) and to perform fusion of data taught in Durand and Starr as well]; and
determine the threshold level for the distance based on the confidence factor [Durand Figure 4 as well as Paragraphs 22 – 26 and 29 – 32 (thresholds used to minimize false alarms based on detected objects / obstacles around the ownship indicating the confidence in the data / prediction made form the data fused from the sources given); Connor Paragraphs 57, 84 – 86, and 88 – 89].
Please see claim 1 for the motivation to combine Starr and Durand.
The motivation to combine Connor with Durand and Starr is to combine features in the same / related field of invention of compositing images / data from multiple systems in aircraft systems [Connor Paragraphs 2 – 3, and 9 – 10] in order to provide better composite images to display and reducing noise in composited images used for collision estimates [Connor Paragraphs 8 and 49 – 50 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].

Regarding claim 14, see claim 2 which is the apparatus performing the steps of the claimed method.

Regarding claim 19, Starr teaches an arrangement of cameras on an airplane and imaging with field of view considerations as well as predicting position and potential collisions with runway / taxiing situations.  Durand teaches imaging with field of view considerations and how to handle objects in one field of view to another (e.g. hand-off and predicting across multiple sensors / data sources) to further elaborate on Starr’s field of view considerations.  Connor combines with Durand to provide extra bias considerations to modify the data fusion algorithm taught by Durand and probability assessments and predictions taught by Starr.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teaching of Starr and the functions of the arrangement of cameras to use FOV and prediction techniques as taught by Durand to predict location and speed / velocity of obstacles to avoid and with bias / weighting (confidence) considerations of the data to fuse / combine to predict the velocity / location of the approaching aircraft as taught by Connor.  The combination teaches 
a collision awareness system for predicting a collision between an ownship aircraft and an object during ground operations [See claim 1 preamble for citations (a second aircraft in claim 1 is an obvious variant of the claimed object)], the collision awareness system comprising:
a first camera mounted on a first portion of the ownship aircraft [See claim 1 “a first camera …” limitation for citations];
a second camera mounted on a second portion of the ownship aircraft [See claim 1 “a second camera …” limitation for citations]; and
processing circuitry [See claim 1 “processing circuitry …” limitation for citations] configured to:
determine that the object is within a field of view of the first camera [See next limitation for citations of Starr and Durand as the next limitation should require the determination of the present limitation];
determine a current position of the object based on one or more images captured by the first camera in response to determining that the object is within the field of view of the first camera [Starr Figure 3 (see at least reference characters 32A and 32B) as well as Paragraphs 29, 46 (speed / velocity of obstacle assessed) and 68 (sensors with FOVs); Durand Figures 1 – 2 (see at least reference characters 104a and 104b or 204a and 204b (wingtip mounted sensors with FOVs similar to Starr)) and 4 – 5 (see at least reference characters 401 and 412) as well as Paragraphs 15 – 16 (FOVs of cameras / sensors), 19, 22 – 25 (data fusion with sensors to determine velocities / closing velocity), 28 – 32 (sensor data used for velocity / trajectory computation and moving from one FOV to another (e.g. “handed-off”))];
determine that the object is within a field of view of the second camera and not within the field of view of the first camera [See next limitation for citations of Starr and Durand as the next limitation should require the determination of the present limitation];
determine the current position of the object based on one or more images captured by the second camera in response to determining that the object is within the field of view of the second camera and not within the field of view of the first camera [Starr Figure 3 (see at least reference characters 32A and 32B) as well as Paragraphs 29, 46 (speed / velocity of obstacle assessed) and 68 (sensors with FOVs); Durand Figures 1 – 2 (see at least reference characters 104a and 104b or 204a and 204b (wingtip mounted sensors with FOVs similar to Starr)) and 4 – 5 (see at least reference characters 401 and 412) as well as Paragraphs 15 – 16 (FOVs of cameras / sensors), 19, 22 – 25 (data fusion with sensors to determine velocities / closing velocity), 28 – 32 (sensor data used for velocity / trajectory computation and moving from one FOV to another (e.g. “handed-off”))];
determine a confidence factor based on a data source comprising one or more of the first camera, the second camera, or an aircraft surveillance system [See claim 1 for citations regarding the “first camera” and “second camera” and additionally Starr Paragraphs 35 – 38 and 41 – 42 (surveillance system on the ownship aircraft); Durand Figure 4 as well as Paragraphs 22 – 26 (probabilities are assigned to the trajectories generated from data sources / sensors used) and 29 – 32 (probability assignment to trajectories generated form a sensor / source renders obvious the “confidence factor” claimed); Connor Paragraphs 57 (user defined weight indicating confidence of the source), 84 and 88 – 89 (bias to weigh / fuse the data together renders obvious a “confidence” in the data from the source to use in combining sensor data to arrive at the claimed position and velocity additionally the correlation is also a confidence factor as would be readily understood by one of ordinary skill in the art and to perform fusion of data taught in Durand and Starr as well)];
determine a threshold level for a distance between the ownship aircraft and the object based on the confidence factor [Durand Figure 4 as well as Paragraphs 22 – 26 and 29 – 32 (thresholds used to minimize false alarms based on detected objects / obstacles around the ownship indicating the confidence in the data / prediction made form the data fused from the sources given); Connor Paragraphs 57, 84 – 86, and 88 – 89];
determine that a distance between a future position of the ownship aircraft and the current position of the object is less than the threshold level [See claim 1 “determine that a distance …” limitation for citations (the second aircraft in claim 1 is an obvious variant of the claimed object)]; and
generate an alert in response to determining that the distance is less than the threshold level [See claim 1 “generate an alert …” limitation for citations].
Please see claim 2 for the motivation to combine Starr, Durand, and Connor since claim 1 incorporates features of claim 1 and the confidence factor and threshold setting recited in the present claim.

Allowable Subject Matter
Claims 3 – 4, 15, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 is taken as the representative claim.  Claim 3 recites a novel approach to assessing confidence factors based on object identification with particular sources in a collision avoidance problem dealing with aircrafts.  Claim 3 further uses levels of confidence factors based on where the object was detecting (even though no orientation / assignment is done to clarify the assessment other than relying on the Specification).
Claim 15 is the method steps performed by the apparatus of claim 3.
Claim 20 recites similar features as that of claim 3.
Claim 4 depends on claim 3 and thus is similarly Objected to as being allowable should claim 3 be written in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koivisto, et al. (US PG PUB 2019/0258878 A1 referred to as “Koivisto” throughout) teaches in at least Paragraph 108 assessing confidence scores with the location detected of other objects around a present own vehicle.  Baldwin (US Patent #4,293,857 referred to as “Baldwin” throughout) in Figures 1 – 2 teaches the same / related problem as in the present invention but lacks confidence scoring of data or source considerations in the fusion of the data.  Lin (US Patent #8,509,965 B2 referred to as “Lin” throughout) in Figures 7 – 9 teaches data fusion from multiple sources in estimating velocity / position of obstacles for collision avoidance with aircraft applications.
Reference found that could raise ODP Issues based on amendments: Liu, et al. (US PG PUB 2021/0350715 A1)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487